The defendant was charged with having in his possession prohibited liquors. The evidence tended to prove this charge. There was a verdict and judgment finding the defendant guilty.
The evidence tended to prove that in Lauderdale County, within twelve months before the finding of the indictment, the defendant was in possession of whiskey and beer, both of which are prohibited liquors under the law. The fact that the whiskey and the beer had the stamp of the State on it was no defense. Williams v. State, ante, p. 73, 179 So. 915.
There is no error in the record. The judgment is affirmed.
Affirmed.